Title: To George Washington from David Humphreys, 30 September 1784
From: Humphreys, David
To: Washington, George



My dear General
Paris Septr 30, 1784

I was obliged to close my last Letter of the 18th of Augst so abruptly that I had not even time to tell you how much satisfaction it would afford me, should I be able by my communications to contribute in any degree to your amusement or information, as you were pleased to intimate—permit me now to assure you, that the delightful employment of thus conversing with my dearest General, under the restrictions which his prudence has had the precaution to suggest, will always be my highest gratification—and permit me at the same time to request that the following preliminaries may be understood: that my inclination as well as duty will prompt me to the fullest disclosure of my feelings & observations which may consist with propriety & prudence; that you will not, however, in this correspondence

expect too much entertainment from Letters which must sometimes be written in haste & perhaps on nugatory subjects; that you will in reading rather consider the intentions of the heart which dictates than the abilities of the hand that writes; and that you will impose it as a law upon yourself, not to be particular or to take any trouble in answering them but only by sometimes just repeating in three plain words that you still retain the same sentiment of friendship for me, which your actions as well as your words have taught me to believe existed in your breast.
And now that I am speaking of friendship, I will take the liberty of adding a few observations upon it—It seems to me that purity of heart, congeniality of disposition, sympathy of feelings, & an ardent desire to promote the happiness of the parties concerned are the constituents of this amiable passion; from thence it follows that these requisites being in the mind, inequality of age or circumstances is by no means an insurmountable obstacle to the existence of it. On the contrary those who have no objects of emulation or envy to obstruct the natural current of affections may expect to meet more candor, more disinterestedness, & more sincerity in each other; than those who are rivals in the various pursuits of life, whose views & interests often counteract each other, & who must in consequence view each others success with a jealous eye—happily nothing of this kind can ever take place between us—your course of glory is accomplished—you are safely landed in Port—& conscious I am, that influenced by friendship alone, it is the first wish of my heart to see some writer assume the pen, who is capable of placing your actions in the true point of light in which posterity ought to view them. That there is no one better able to perform this task than yourself, I am more & more convinced by reflecting on the subject myself as well from hearing the sentiments of others upon it—I have even gone so far as to revolve in my own mind the manner in which such a plan could be most happily executed. This I think would be by arranging the various Events into Campaigns, or particular Epochs—selecting from your Orders, Letters & Documents, everything that is the most interesting concerning these Events, either by extracting the substance or inserting the whole of such Papers as tended most to elucidate the Subject. I am my Dear Genl with every sentiment of affection Your friend

D. Humphreys.

